PER CURIAM.
We reverse the order dismissing the information. Under Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932), there was no double jeopardy violation.1
REVERSE and REMAND for further proceedings.
ERVIN, MICKLE and DAVIS, JJ., concur.

. We acknowledge that United States v. Dixon, 509 U.S.-, 113 S.Ct. 2849, 125 L.Ed.2d 556 (1993), which changed the law in this area, had not been issued at the time the trial court decided the case at bar and relied on the Court’s earlier contradictory decision in Grady v. Corbin, 495 U.S. 508, 110 S.Ct. 2084, 109 L.Ed.2d 548 (1990).